Citation Nr: 9923963	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	Jose Mendez Garcia, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, F.S.R., G.M.N., and Dr. Jose Domingo Torres-
Rodriguez


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from September 1952 
to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the aforementioned claim.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  As he has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).


FINDINGS OF FACT

1.  In a July 1994 Hearing Officer's decision, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for residuals of head trauma.  The 
appellant was notified of this decision in August 1994 and 
did not appeal.

2.  The evidence received since July 1994 is not new and 
material.


CONCLUSIONS OF LAW

1.  The July 1994 Hearing Officer's decision that determined 
that the appellant had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for residuals of head trauma is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
head trauma is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant initially filed a claim for service connection 
for a "head" condition in September 1982.  He submitted a 
statement from F.S.R., who served with the appellant in 
Korea, and recalled the appellant slipping and rolling down a 
hill receiving "hard blows through the right side of his 
body" including the head.  F.S.R. indicated that the 
appellant thereafter complained of pain in the head and was 
treated with aspirin.  The appellant also submitted 
statements from Dr. Juan Pizarro, the office of Drs. Rafael 
Torres Velez and Jose Hernandez Planas, and the Center of 
Preventative and Curative Services.  None of these statements 
concerned a head injury or disorder, but it was noted that 
the appellant complained of left ear pain.

The appellant's service medical records showed no complaints 
of or treatment for a head injury or disorder.  The reports 
of his separation examination dated in June 1954 and a 
routine examination conducted in 1962 in connection with his 
inactive military service showed no pertinent abnormalities. 

A VA record dated in September 1958 showed that the appellant 
was hospitalized after being hit by an automobile in the 
right side of the chest.  He was slightly mentally confused 
after the accident, and he incurred was a contusion to the 
right chest.  Medical statements from Dr. Jesus Garcia 
Malpica dated in 1968 contained no information relevant to 
this claim.

The appellant underwent a VA physical examination in July 
1983.  He did not report a history of a head injury, nor did 
he raise any complaints regarding his head.  He reported a 
history of low back pain since service a fall over his own 
feet.  He indicated that he was treated at sick call but not 
hospitalized.  He reported prior hospitalizations only for 
hernias.  Examination of his ears was within normal limits.  
The tympanic membranes were intact, and the appellant had 
good perception to the spoken voice.  There were no 
neurological defects.  He also underwent a psychiatric 
examination, which showed no abnormalities.

A December 1983 rating decision, inter alia, denied service 
connection for a head condition.  The RO subsequently 
obtained the appellant's VA treatment records dated from 
December 1982 to March 1984, which showed a complaint of left 
ear pain in March 1984.  

A statement from Dr. Abelardo Vargas dated in May 1983 
indicated that the appellant had fallen in April 1983.  He 
had slipped on some "slime" while walking on a sidewalk, 
incurring trauma to the head.  Dr. Vargas' treatment records 
for the appellant dated from April 1983 to September 1984 
accompanied the letter.  In April 1983, the appellant sought 
treatment for vertigo and dizzy spells, and he reported 
receiving an injury four days earlier with no other prior 
hospitalizations or pertinent history.  In September 1983, 
the appellant reported occasional falls with vertigo.  In 
December 1983 and April 1984, he reported additional falls.  
In June 1984, he complained of worsening dizzy spells.

The appellant's VA records for treatment between March and 
December 1984 showed diagnoses of allergic rhinitis and 
external otitis.  In May 1984, he reported a two-year history 
of left ear pain with dizziness.  

A statement by Dr. Jose Domingo Torres-Rodriguez received in 
September 1986 indicated that the appellant claimed to have 
suffered an accident in Korea with dizziness and earaches 
ever since.  The appellant's condition had worsened since 
1981 with dizziness, earaches, and imbalance.  He had severe 
allergies with allergic sinusitis, earaches, hearing loss, 
and repetitive dizziness, which was consistent with acquired 
Meniere's Syndrome and "could be related to accident in the 
army." 

A statement by Dr. Alcira Morales de Herndon dated in April 
1986 indicated that the appellant was being treated for 
"lesions" suffered in April 1983 allegedly after a dizzy 
spell as part of a clinical picture of laberinitis [sic] of 
the left ear.  The appellant had fallen over a hill, 
receiving a concussion in the parietal region of the right 
side of the head.

An October 1986 rating decision, inter alia, denied 
entitlement to service connection for Meniere's Syndrome.  
The appellant had a personal hearing in December 1987.  He 
testified that he fell during service while climbing a hill 
carrying a can, and he was then treated at sick call.  He 
stated that his head hurt, and his left ear later "failed" 
him.  He also had headaches and dizziness.  He stated that 
after service he hit his head on a car when he felt dizzy in 
approximately 1958, and he then fell on the sidewalk in 1983.  

Dr. Nestor Rivera Perez testified on the appellant's behalf.  
He had been treating the appellant since June 1983 for 
complaints of headaches, dizziness, falling, vomiting, and 
hearing loss.  Dr. Rivera testified that Meniere's Syndrome 
does not have a definite cause.  Some authorities believed an 
individual under stress could develop Meniere's Syndrome.  
Based on the appellant's report that he was receiving some 
type of punishment during service that he was not expecting 
and that he then fell and hit his head, this "could be" the 
cause of his Meniere's Syndrome. 

In January 1987, the appellant underwent VA examinations.  He 
had chronic otitis externa in the left ear and allergic 
rhinitis.  He reported involvement in an automobile accident 
more than ten years earlier where he incurred head trauma 
with loss of consciousness for an unknown amount of time.  He 
indicated that this trauma was to the right parietooccipital 
area.  He stated that prior to the accident, he had had 
episodes of dizziness described as vertigo with occasional 
falls.  He believed one of these episodes could have caused 
the accident.  After the head trauma, he continued to have 
episodes of dizziness.  He now also had headaches.  The 
examiner's impression was status post trauma to the head.

An April 1987 rating decision, inter alia, determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for residuals of 
head trauma.  A statement from Dr. Rivera received in June 
1988 indicated that the appellant had Meniere's Syndrome.  A 
statement from Dr. Rivera received in September 1988 
indicated that the appellant had been treated for Meniere's 
Syndrome since October 1975.  

At a personal hearing in August 1988, the appellant again 
testified as to the circumstances of the alleged inservice 
head trauma, indicating that he fell down a hill, hit his 
head, and "awoke" in sick call.  He stated that after 
service, he was treated at the VA facility for pain in the 
ears and head.  He indicated that he had also tried to obtain 
his records from Rodriguez Army Hospital, but the records had 
been lost.

A June 1989 Board decision denied entitlement to service 
connection for residuals of a head injury.  The appellant had 
another personal hearing in November 1989, and his 
contentions were essentially the same as those discussed 
above.  He now argued that he had incurred the fall during 
service while on patrol at night.  He stated that he did not 
get dizzy spells until "later."  F.S.R., who had submitted 
the previous statement in 1982, testified that the appellant 
slipped while they were on patrol and he fell and hurt his 
head.  He thereafter saw the appellant in sick call where it 
looked like he had been given pain medication.  He next saw 
the appellant after service, and the appellant told him that 
he had pains, dizziness, and headaches.  

The appellant submitted a statement from Dr. Rivera in 
November 1989.  Dr. Rivera had treated the appellant since 
June 1983 for complaints that included dizziness.  It was 
noted that the appellant related the origin of his complaints 
to a "severe fall" that he incurred during service.  The 
exact medical etiology of Meniere's Syndrome was unknown.  In 
the absence of autoimmune disease, ear infections, or other 
relevant findings, it was feasible to conclude that the 
condition was triggered by head trauma sustained by the 
appellant during service.

A December 1989 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for Meniere's Syndrome due to 
head trauma and denied service connection for rhinitis and 
labyrinthitis due to head trauma.  A statement from Dr. 
Rivera received in June 1990 was essentially the same as 
prior statements.  Dr. Rivera indicated that it was a great 
sorrow that the appellant's service medical records had been 
lost, and his reported history and condition were the only 
means to determine the probable etiology of his present 
condition.  An August 1991 Board decision found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for Meniere's 
Syndrome due to head trauma and denied service connection for 
rhinitis and labyrinthitis due to head trauma.

The appellant had a personal hearing in August 1992, and his 
contentions were the same as those discussed above.  He 
stated that for "a while" after service and after the 
injury, he did not have any problems.  It was "sometime 
later" that it started to "affect" him and that was when 
he initially sought treatment.  The appellant submitted a 
statement from Dr. Rivera at his hearing that was essentially 
the same as prior statements.  Dr. Rivera stated that despite 
searching over half a dozen recent references, the etiology 
of Meniere's Syndrome continued to be elusive and its 
probable cause could only be established clinically.  Since 
the appellant's initial visit, he had related the origin of 
his symptoms to the fall during service, and Dr. Rivera did 
not doubt that the appellant was telling the truth.  Dr. 
Rivera again stated that it was "feasible" to conclude that 
the appellant's Meniere's Syndrome was triggered by the old 
head trauma sustained during service.

A September 1992 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for residuals of head trauma.  
In April 1993, he submitted (a) a statement from Dr. Rivera 
dated in April 1993 that was the same as prior statements; 
(b) a statement from Dr. Rivera dated in August 1986 
indicating that he was considered disabled by the Social 
Security Administration due to his Meniere's Syndrome; (c) 
medical records from Dr. Rivera dated in August 1986 and 
March 1993; (d) a form from Dr. Torres dated in March 1993 
showing a list of prescription medications; and (e) a letter 
from Dr. Torres dated in March 1993 indicating that the 
appellant had acquired Meniere's Syndrome that "may be 
related to acoustic trauma and accident while in the army."  

In June 1993, the appellant had a personal hearing, and his 
contentions were the same as those discussed above.  He 
stated that he had sought treatment at the VA Medical Center 
within a year of service.  He stated that he was also treated 
at Rodriguez Hospital in 1955 for headaches and his ears and 
head, but there had been a fire at that facility destroying 
his records.

The RO requested the appellant's records from the National 
Personnel Records Center for any hospital admissions.  
Information obtained from Surgeon General's records showed 
that he was hospitalized in April 1953 for chickenpox and in 
March 1954 for observation.  His service medical records 
showed that the 1954 hospitalization was for urethritis.

The RO requested that the VA Medical Center search for the 
appellant's treatment records from 1954 or 1955.  The only 
available records were for hospitalization in March 1951 for 
a hernia and in September 1958 for a chest contusion, as 
discussed above.

A July 1994 Hearing Officer's decision determined that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for residuals of 
head trauma.  The appellant was notified of that decision in 
August 1994 and did not appeal.  

In April 1995, the appellant's representative requested that 
this claim be reopened.  A copy of Dr. Rivera's April 1993 
statement was submitted, as well as a March 1995 statement 
from Dr. Torres, which indicated that the appellant's 
condition was progressing.  Dr. Torres stated that this 
condition was started upon a fall during the appellant's 
military service, and it was his opinion that this condition 
was related to this trauma.  The appellant had hearing loss, 
labyrinthitis, dizzy spells, earaches, and tinnitus.

The appellant had a personal hearing in April 1996, and his 
contentions were the same as those discussed above.  Dr. 
Torres testified that he had treated the appellant since 
1986, and the first thing the appellant reported was that he 
had had an accident in Korea and had had "this problem" 
since with headaches and back pain.  Based on what the 
appellant had told him, Dr. Torres stated that he "would 
think" the appellant's disorder was related to the inservice 
fall.  He had signs of acoustic injuries to the ear.  The 
appellant's condition was permanent.  Dr. Torres again stated 
that he "believed" the appellant's condition was caused 
from the inservice fall based on the history provided by the 
appellant and by Dr. Rivera.  The appellant did not have any 
other diseases such as vascular or infectious disorders, 
leading Dr. Torres to conclude that the appellant's Meniere's 
Syndrome was due to trauma.

Dr. Torres submitted a statement in April 1996 that was 
essentially the same as his 1995 statement. 

The RO referred the appellant's claims file to a VA physician 
for the purpose of obtaining a medical opinion.  The 
physician indicated that the assertion of medical causation 
between the alleged inservice head trauma and the current ear 
disorders was based on the appellant's history without proper 
documentation by medical evidence.  The physician concluded 
that these medical opinions were not relevant since they were 
based on treatment provided a minimum of 27 years after the 
appellant's separation from service.  It was speculative to 
establish a possible relationship to a remote head injury 
that may have occurred at any time since the appellant's 
discharge from service.

A June 1996 rating decision concluded that new and material 
evidence had not been submitted to reopen this claim.  With 
the notice of disagreement, the appellant submitted a copy of 
the statement from F.S.R. previously submitted in 1982, 
arguing that this proved the appellant's allegation that he 
had incurred head trauma during service.  

In June 1998, the appellant submitted a statement from 
G.M.N., who also served in Korea.  G.M.N. indicated that the 
appellant had slipped and fallen down a hill during service.  
After that, the appellant complained of headaches and knee 
pain and was provided aspirin by sick call.  He also 
submitted records from Professional Therapy Group dated in 
September and October 1997 concerning physical therapy for 
neck, shoulder, and knee pain; a list of prescription 
medications from Dr. Torres; and a statement from Dr. Torres 
indicating that he had vertigo secondary to trauma during 
service.

In March 1999, the appellant had a personal hearing, and his 
contentions were the same as those discussed above.  He now 
stated that he had not sought treatment at the VA Medical 
Center within the year after service, but it was 
approximately two years after service.  F.S.R. testified that 
he saw the appellant fall while they were on a patrol during 
service, and he thereafter saw him in sick call.  G.M.N. 
testified that he did not personally witness the appellant 
fall, but he had heard such in the mess hall.  

At his hearing, the appellant submitted VA treatment records 
dated from August 1998 to February 1999 and a list of VA 
appointments between February and June 1999.  There was no 
information in these records pertinent to this claim.


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a July 1994 Hearing Officer's decision, it was determined 
that the appellant had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for residuals of head trauma.  A letter from the 
RO, advising the appellant of that decision and of appellate 
rights and procedures, was issued in August 1994.  Within the 
appeal period, the appellant's representative requested a 
personal hearing in an April 1995 statement and submitted 
additional evidence.  The appellant's representative did not 
express dissatisfaction with the 1994 decision, nor indicate 
a desire to contest that decision.  Therefore, the request 
for a hearing, although received within the appeal period, 
cannot reasonably be construed as a notice of disagreement 
with the 1994 Hearing Officer's decision.  See 38 C.F.R. 
§ 20.201 (1998).  Furthermore, the filing of additional 
evidence in 1995 did not extend the time limit for initiating 
or completing an appeal of the 1994 Hearing Officer's 
decision.  See 38 C.F.R. § 20.304 (1998).  Accordingly, since 
the appellant did not appeal the July 1994 Hearing Officer's 
decision, it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since July 1994, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at personal hearings in 1996 and 1999; 
(2) copies of the April 1993 statement by Dr. Rivera; (3) 
statements from Dr. Torres dated in March 1995 and April 
1996, as well as testimony from Dr. Torres in 1996; (4) an 
opinion from a VA medical consultant; (5) copies of the 1982 
statement from F.S.R. and testimony from F.S.R. in 1999; (6) 
a statement from G.M.N. dated in February 1998, as well as 
testimony from G.M.N. in 1999; (7) medical records from 
Professional Therapy Group dated in September and October 
1997; (8) VA treatment records dated from August 1998 to 
February 1999 and a list of VA appointments between February 
and June 1999; and (9) two prescription forms completed by 
Dr. Torres.

To the extent that the appellant contends that he has various 
residuals of head trauma that he incurred during his military 
service, this evidence is not new.  He has not submitted any 
new contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the 1994 Hearing Officer's decision and is not so significant 
that it needs to be considered to fairly decide the merits of 
the claim.

To the extent that the medical evidence shows continued 
treatment for Meniere's Syndrome and various associated 
symptomatologies such as vertigo, hearing loss, headaches, 
etc., this evidence is not new.  The previous medical 
evidence showed extensive treatment for these same condition 
and symptoms.  This evidence is therefore cumulative of 
evidence associated with the claims file at the time of the 
1994 Hearing Officer's decision and is not new for purposes 
of reopening a claim.

The testimony provided by F.S.R. (#5) is not new.  His 
testimony essentially repeated the information contained in 
his 1982 statement.  This evidence is therefore cumulative of 
evidence associated with the claims file at the time of the 
1994 Hearing Officer's decision and is not new for purposes 
of reopening a claim.

The April 1993 statement by Dr. Rivera (#2) and the 1982 
statement from F.S.R. (#5) are also not new.  The appellant 
merely submitted copies of this evidence, which was 
associated with the claims file at the time of the 1994 
Hearing Officer's decision.  This evidence is therefore 
duplicative and is not new for purposes of reopening a claim.

The rest of the evidence received since 1994, as detailed 
above, is new in that it was not previously of record.  The 
question is whether it is material.  To be material, it must 
bear directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant is seeking to establish service 
connection for residuals of head trauma, material evidence 
would be significant evidence that bore substantially and 
directly on the current existence of a disorder that is 
related to a disease or injury incurred during service.

The appellant has not submitted material evidence.  The 
medical records from Professional Therapy Group (#7) and the 
VA treatment records and list of VA appointments (#8) are not 
pertinent to whether the appellant currently has residuals of 
head trauma incurred during service.  None of these records 
showed complaints of or treatment for any head disorders.  
The VA opinion (#4) does not support the appellant's claim.  
The VA physician essentially concluded that the medical 
opinions of record were not pertinent or relevant, and the 
physician indicated that it was speculative to establish a 
relationship between the appellant's current disorder(s) and 
a remote head injury.

The statement and testimony from G.M.N. (#6) are not 
material.  On its face, this evidence appears to corroborate 
the prior statement from F.S.R. as to the circumstances 
surrounding the appellant's alleged inservice head injury; 
however, G.M.N. testified that he did not actually witness 
the alleged injury.  He was only repeating what he had heard 
from others.  His statement and testimony are, therefore, of 
little probative value and are certainly not significant 
enough to require that the appellant's claim be reopened.

The only evidence submitted by the appellant that could 
arguably be considered material are the opinions and 
testimony from Dr. Torres (#3 and #9).  The Board concludes 
that this evidence is not material for the following reasons.  
First, Dr. Torres' opinion is based solely on the appellant's 
recitation of incurring head trauma during service.  This 
must be so because there are no service medical records 
documenting such an injury, and Dr. Torres did not treat the 
appellant until more than thirty years after the appellant's 
separation from service.  There is no independent basis for 
Dr. Torres' opinion other than the appellant's reported 
history.  The presumption of credibility does not arise in 
this situation where the appellant's reported history has 
already been rejected by the RO and the Board in prior 
decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
As the Court held in Reonal, a medical "opinion based upon 
an inaccurate factual premise has no probative value."  Id. 
at 461.  

Second, Dr. Torres has failed, in each of his opinions, to 
discuss the post-service head trauma the appellant received 
in an automobile accident in approximately 1958 and in a fall 
in 1983.  Dr. Torres did not begin treating the appellant 
until after both these head injuries, and there is no 
indication in any of Dr. Torres' statements or in his 
testimony that he is aware of the appellant's post-service 
head injuries.  This is important because it appears that Dr. 
Torres' opinions have been based on an incomplete and 
inaccurate medical history.

Third, Dr. Torres' opinion that the appellant currently has 
residuals of head trauma incurred during service has 
previously been rejected by the RO in the 1994 Hearing 
Officer's decision and the October 1986 rating decision.  The 
new opinions submitted by Dr. Torres in 1995 and 1996 merely 
restated the opinions he rendered in 1986 and 1993.  Dr. 
Torres' new opinions are therefore cumulative of his prior 
opinions.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  Dr. Torres' opinions cannot be considered 
corroborative of other medical opinions (i.e., Dr. Rivera), 
in that an opinion from Dr. Torres corroborating that of Dr. 
Rivera was previously of record and rejected.  The new 
opinions from Dr. Torres do not add any weight to the prior 
opinions of record.

The circumstances of this case are similar to those 
referenced by the Court in Paller.  The point has been 
reached in this case "where it can be said that, all things 
being equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  The RO and the Board have considered Dr. 
Torres' opinions, as well as those of other physicians, on 
numerous occasions and have denied this claim.  

The appellant's contentions that he has residuals of 
inservice head trauma are neither material nor competent 
evidence.  There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to July 1994 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for residuals of head trauma.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  None of the 
recently submitted evidence is so significant either by 
itself or when considered in conjunction with the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim. 

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  He has stated, at various times, 
that he received treatment for complaints of vertigo, etc., 
within the first post-service year either at the VA Medical 
Center or a private facility.  His VA records were obtained, 
and they do not corroborate his contentions.  As for the 
alleged private treatment, he has stated that there was a 
fire at that facility destroying his records, and it would 
therefore be pointless for VA to attempt to obtain them.  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
head trauma, the claim is not reopened, and the appeal is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

